UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6263



THOMAS D. CROOKS, JR.,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of SCDC; WILLIAM R.
DAVIS, Warden of Lee Correctional Institution;
CHARLES M. CONDON, Attorney General for the
State of South Carolina,
                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-97-2198-2-17AJ)


Submitted:   May 14, 1998                   Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas D. Crooks, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998) and denying his motions for reconsideration. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. Crooks
v. Moore, No. CA-97-2198-2-17AJ (D.S.C. Dec. 17, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2